     Case 1:19-cv-10720-LGS-BCM Document 159 Filed 04/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               4/28/21
 DAVIDSON HENAO, et al.,
             Plaintiffs,                          19-CV-10720 (LGS) (BCM)
        -against-                                 ORDER
 PARTS AUTHORITY, LLC, et al.,
             Defendants.


BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic discovery conference, the

letter-application filed by or on behalf of defendants BBB Logistics Inc. (BBB), Arizona Logistics,

Inc. (ALI), Michigan Logistics, Inc., Northeast Logistics, Inc., and Larry Browne (collectively the

Diligent Defendants) on April 22, 2021 (Def. Ltr.) (Dkt. No. 156), seeking a protective order, is

GRANTED IN PART AND DENIED IN PART. The Diligent Defendants shall provide the

following "limited jurisdictional discovery" in accordance with the schedule set forth in Judge

Schofield's Order dated April 13, 2021 (Dkt. No. 154):

   1. Plaintiffs' Requests for Production (RFPs) to BBB and ALI (Dkt. Nos. 156-1, 156-4)

       In response to RFP 1, the responding parties shall produce, for each of the corporate
       Diligent Defendants: All of its certificates or articles of incorporation and/or articles of
       organization, including amendments to date.

       In response to RFP No. 2, the responding parties shall produce, for each of the corporate
       Diligent Defendants: Documents sufficient to show the identity and address of each person
       or entity who has or had a direct or indirect ownership interest in that Diligent Defendant.

       The Diligent Defendants need not respond to the remaining RFPs.

   2. Plaintiffs' Interrogatories to BBB and ALI (Dkt. Nos. 156-2, 156-5)

       By agreement of the parties, the responding parties shall answer Interrogatories 2-8 but
       need not answer Interrogatory No. 1. In response to Interrogatory No. 5, they shall identify
       all officers and directors of each of the Diligent Defendants throughout the Class Period.
     Case 1:19-cv-10720-LGS-BCM Document 159 Filed 04/28/21 Page 2 of 2




   3. Plaintiffs' Interrogatories to Mr. Browne

       In their letter-application, the Diligent Defendants represent that a third set of
       interrogatories, containing seven questions, was served on Mr. Browne, see Def. Ltr. at 1.
       Although they did not attach those interrogatories, they assert that "reasonable, limited
       discovery" into the jurisdictional issues in this action would include "Mr. Browne
       responding to plaintiff's seven additional interrogatories." Id. at 3. The Court agrees. Mr.
       Browne shall answer the interrogatories served upon him.

   4. Plaintiffs' 30(b)(6) Deposition Notices to BBB and ALI (Dkt. No. 156-3, 156-6)

       The responding parties shall produce one or more witnesses to testify in accordance with
       Fed. R. Civ. P. 30(b)(6). The matters for examination shall be: (a) the information sought
       in the interrogatories served on BBB, ALI, and Mr. Browne; and (b) the information sought
       in RFPs 5-10 and 12-15. Unless the parties agree otherwise, the deposition shall be limited
       to one day of seven hours. Promptly upon service of the Diligent Defendants' responses to
       the RFPs and interrogatories, the parties shall meet and confer in good faith to discuss the
       logistics of the Rule 30(b)(6) deposition, including the identity of the person(s) who will
       testify as to each matter for examination. The parties are reminded that the person(s) so
       designated must be prepared to testify about information known or reasonably available to
       the organization.

All relief not expressly granted herein is DENIED.

Dated: New York, New York
       April 28, 2021
                                             SO ORDERED.




                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
